917 So.2d 1088 (2005)
STATE ex rel. Christopher DAVID
v.
STATE of Louisiana.
No. 2005-KH-0289.
Supreme Court of Louisiana.
December 16, 2005.
In re David, Christopher;  Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. K, No. 03-5840; to the Court of Appeal, Fifth Circuit, No. 04-KH-1355.
Granted in part for the sole purpose of transferring the application to the district court for enforcement of its order of October 6, 2004 in which it ordered the production of relator's Boykin colloquy, if it has not done so already. The district court is directed to provide this Court with a copy of its ruling. In all other respects, the application is denied. State ex rel. Bernard v. Cr.D.C., 94-2247, p. 1 (La.4/28/95), 653 So.2d 1174, 1175.